802 F.2d 451Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clifford E. REAVIS, Appellant,v.WINSTON-SALEM BOARD OF ALCOHOLIC CONTROL;  Lewis Cutright,individually & in his official capacity as theAdministrator of the Winston-Salem Boardof Alcoholic Control, Appellees.
No. 85-1690.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Sept. 26, 1986.

Clifford E. Reavis, appellant pro se.
Roddey M. Ligon, Jr., for appellees.
M.D.N.C.
AFFIRMED.
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief under 28 U.S.C. Sec. 1343(a)(3) and 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Reavis v. Winston-Salem Bd. of Alcoholic Control, C/A No. 82-1116 (M.D.N.C., June 6, 1985).


2
AFFIRMED.